Citation Nr: 1308939	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increased disability ratings for residuals of shrapnel wound to the neck, to include the ratings in effect for a scar, muscle disability, cervical spine arthritis, and headaches. 

2.  Entitlement to an effective date earlier than August 30, 2002, for the assignment of a 10 percent disability rating for a scar associated with shrapnel wounds to the neck. 


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, increased the disability rating for the Veteran's service-connected residuals of shrapnel wounds to the neck to 10 percent, effective August 30, 2002.  The Veteran appealed both the rating and effective date assigned by the RO via his submission of a timely VA Form 9 in December 2004. 

In May 2011 and August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's scar resulting from the in-service shrapnel wound to the neck demonstrates two characteristics of disfigurement.  

2.  During the rating period on appeal prior to April 10, 2008, the Veteran's shrapnel wound injury to muscle group XXIII was productive of complaints of pain, with a retained shrapnel fragment that did not penetrate the joint space, no muscle atrophy, no loss of muscle function, no loss of muscle strength, and was not more than moderate in severity.

3.  From April 10, 2008, forward, the Veteran's shrapnel wound injury to muscle group XXIII was productive of complaints of pain, with a retained shrapnel fragment that did not penetrate the joint space, no muscle atrophy, no loss of muscle function, some loss of muscle strength, and was not more than moderately severe in severity.

4.  Prior to December 8, 2009, the Veteran's cervical spine disability was manifested by forward flexion to 20 degrees, accounting for pain on motion and after repetition; no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; and no incapacitating episodes.  

5.  From December 8, 2009, forward, the Veteran's cervical spine disability has been manifested by forward flexion to 35 degrees, with additional limitation of motion and function by as much as 100 percent during flare-ups of pain, which occur several times weekly and last two to three days each; no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; and no incapacitating episodes.

6.  Throughout the rating period on appeal, the Veteran's chronic headache disorder has manifested in mild headaches occurring several times weekly and severe, non-prostrating headaches occurring once weekly accompanied by photophobia and phonophobia.  

7.  During the rating period on appeal prior to August 30, 2002, the Veteran's scar did not manifest either moderate or severe disfigurement, or marked or unsightly deformity of the eyelids, lips, or auricles.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased evaluation of 30 percent, but no higher, for a scar as a residual of the shrapnel wound to the neck have been met for entire increased rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2003).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased evaluation of 10 percent, but no higher, for shrapnel wound residuals manifesting muscle weakness and inflammation have been met for the rating period on appeal prior to April 10, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5323 (2012).

3.  The criteria for entitlement to an increased schedular evaluation in excess of 20 percent for shrapnel wound residuals manifesting muscle weakness and inflammation have not been met for the period from April 10, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5323 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for degenerative arthritis at C5-C6 with mild anterior subluxation of C4 on C5 and osteophytosis were met prior to December 8, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased evaluation of 20 percent for degenerative arthritis at C5-C6 with mild anterior subluxation of C4 on C5 and osteophytosis have been met for the rating period on appeal from December 8, 2009, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

6.  The criteria for a compensable disability evaluation for headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2012).
  
7.  The criteria for an effective date prior to August 30, 2002 for either 10 or 30 percent evaluations for a shrapnel wound scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2012), 4.118, Diagnostic Code 7800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of Shrapnel Wounds to the Neck

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected residuals of a shrapnel wound to the neck warrants an increased rating in excess of 10 percent.  Service connection for residuals of a shrapnel wound to the neck was granted in a July 2002 rating decision.  A noncompensable evaluation was assigned, effective from October 26, 2000.  

The Veteran filed a claim for an increased rating in June 2003.  In the February 2004 rating decision that is the subject of this appeal, the RO granted an increased rating of 10 percent under Diagnostic Code 7800, effective from August 30, 2002, the date the amendments to the regulations pertaining to evaluations of scars became effective (discussed later in this decision).  The Veteran filed a notice of disagreement, contending that his shrapnel wound disability warrants a disability rating in excess of 10 percent.  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of section 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Subsequent to the February 2004 rating decision, the Veteran was awarded three additional separate evaluations pertaining to the residuals of his shrapnel wound, which encompass the muscle, arthritic, and neurological components of his shrapnel wound, in addition to the original rating which addresses his scar.  Thus, the Board will consider whether higher ratings are warranted for each of these separate components, beginning with the rating for the scar under Diagnostic Code 7800.       


Scar Disability Rating Analysis

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 10 percent evaluation is assigned when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.    

The Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the amended skin regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed his claim for an increased rating for residuals of his shrapnel wound in June 2003; therefore, the amended skin regulations effective October 2008 will not be addressed in the present decision.

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher evaluation of 30 percent, but no higher, have been more nearly approximated for the entire rating period on appeal.  The evidence shows that the Veteran's scar was productive of two characteristics of disfigurement, which more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7800, discussed below.  38 C.F.R. § 4.118.

The Veteran was afforded a VA examination in December 2003.  He reported that, during active service, a grenade exploded about fifteen feet away from him, causing the shrapnel injury to his neck.  On physical examination, a scar was noted immediately left of the cervical spine.  The scar measured two centimeters by one centimeter with a very slight depression.  The scar tissue was very lightly discolored compared to the surrounding skin.  There was slight tenderness with palpation of the scar.  The scar was not open and there was no drainage or sores noted.  There was no musculature loss secondary to the scar, and no adhesions were noted.  The scar was freely mobile, and there was no skin breakdown.  There was no inflammation or edema.  The VA examiner noted that prior x-ray studies had shown that shrapnel remained in the scar area, posterior to the spine.  

The Veteran was afforded another VA examination in April 2008.  A scar was noted on the dorsal surface of the cervical spine.  It was just to the left of the cervical spine and measured two by one centimeter.  There was no tenderness of the scar, and no evidence of adherence to underlying tissue.  The texture of the scar was smooth.  There was no ulceration or breakdown of skin.  There was slight depression of the scar, but no underlying tissue loss.  There was no evidence of inflammation, edema, or keloid formation.  The scar was pale white compared to other areas surrounding the scar.  There was no evidence of disfigurement.  The scar did not limit the Veteran's function.  

At a December 2009 VA spine examination, a small scar measuring two by one centimeter was noted with very slight indentation in the center of the scar on the posterior neck.   At a separate VA muscle examination in December 2009, the VA examiner noted a small non-disfiguring scar measuring two by one centimeters on the posterior neck.  The scar was nontender, and there was a very slight depression in the center of the scar.  There was no evidence of adhesions, no tendon damage, and no evidence of bone, joint, or nerve damage.  Unretouched photographs of the scar were included with the examination report.  

Finally, the Veteran was afforded a VA examination in July 2011.  The VA examiner noted a small non-disfiguring scar measuring two by one centimeters on the posterior neck.  It was directly over the cervical spine area in linear formation.  Current symptoms related to the scar included numbness and tingling to palpation of the scar, although there was no tenderness to palpation.  There was no evidence of skin breakdown, or limitations of routine daily activities or employment related to the scar itself.  The scar was not superficial; rather, it was deep, and there was some indication of soft tissue loss on the inferior half of the scar, as there was some indentation there.  Specifically, the VA examiner noted that the area of underlying soft tissue loss that was palpable was approximately one centimeter in length.  There was no limitation of motion or function caused by the scar.  There was no inflammation, no edema, and no keloid formation.  The scar was pale in color, and there was no abnormal texture.  There was hypopigmentation evidenced by the paleness of the color related to the surrounding skin.  There was no induration and no inflexibility of the scar.  

Based upon these findings and on the lay evidence as well, the Board finds that the evidence demonstrates that two characteristics of disfigurement are present, and, thus, the disability picture more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7800 for the entire rating period on appeal.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Specifically, the evidence demonstrates the presence of a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, as well as depression of the surface contour of the scar on palpation.  All of the VA examiners noted that the scar measured two by one centimeters, thus exceeding the requirement that the scar be at least 0.6 centimeters wide at the widest part.  In addition, all of the VA examiners noted depression of the scar both visually and on palpation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for a scar as a residual of the shrapnel wound to the neck have been met for the entire rating period on appeal (from August 30, 2002).  Id.  

The Board finds that the weight of the evidence is against a finding that an even higher rating in excess of 30 percent is warranted.  Namely, there are no more than two characteristics of disfigurement present, as discussed above.  The scar is not 13 or more centimeters in length, and the VA examiners have noted no evidence of adhesion to underlying tissue.  Moreover, although there was hypopigmentation present, it does not exceed an area of six square inches.  Further, there has been no abnormal skin texture observed.  In addition, although the 2011 VA examiner noted an area of missing underlying soft tissue, he stated it only measured about one centimeter in length, well below the requirement of an area exceeding six square inches.  Finally, the VA examiners have noted no skin induration or inflexibility.  

Next, the Board has considered whether an even higher rating in excess of 30 percent is warranted under Diagnostic Codes 7801 through 7805 for scars.  However, the areas affected by the Veteran's skin disability are limited to the neck according to the VA examiners, so Diagnostic Codes 7801 and 7802 are not applicable.  Moreover, the Veteran's scars are not unstable or painful, nor do they cause limitation of function or motion, so Diagnostic Codes 7804 and 7805 do not apply.  38 C.F.R. § 4.118.  The Veteran has not contended that he has scars in any area of the body other than the neck, and he has not alleged that the scar is unstable, painful, or causes limited motion.  

The Board further notes that none of the conditions listed in Diagnostic Codes 7806 through 7833 have been demonstrated by the evidence, and thus, those Diagnostic Codes are not applicable to this case.  

In sum, the evidence is at least in equipoise as to whether the degree of severity of the scar caused by the Veteran's shrapnel injury demonstrated by the evidence is more nearly approximated by a 30 percent rating, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent evaluation for the scar have been more nearly approximated for the entire rating period on appeal (from August 30, 2002, forward).  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800.


Muscle Disability Rating Analysis

As noted above, during the course of this appeal, the Veteran was awarded a separate rating for the muscle damage caused by the shrapnel wound to the neck.  Specifically, in a May 2012 rating decision, the RO granted service connection for muscle inflammation and weakness secondary to the shrapnel wound to the neck, under the provisions of 38 C.F.R. § 4.73, DC 5323.  The RO granted a noncompensable rating effective from October 26, 2000, the date the Veteran's original claim for service connection was received, and a 20 percent disability rating effective from April 10, 2008, the date of the VA examination that showed increased severity of damage to the muscle.  

Diagnostic Code 5323, found in the Schedule of Ratings for Muscle Injuries at  38 C.F.R. § 4.73, addresses injuries to muscle group XXIII of the side and back of the neck (suboccipital, lateral vertebral, and anterior vertebral muscles), which affect movement of the head and fixation of shoulder movements.  Under Diagnostic Code 5323, a non-compensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is assigned when the injury is severe.  Id.   

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

The Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wound to the neck, which includes the damage to his muscle.  Hence, even though service connection was granted for the muscle injury at a later date, the Board will consider whether a higher disability rating is warranted for the muscle injury component of the shrapnel wound for the entire period on appeal.  Thus, the Board will first examine the evidence pertaining to the period on appeal from June 6, 2002 to April 10, 2008, the date the currently assigned 20 percent disability rating became effective, to determine whether a compensable rating was warranted for the Veteran's muscle injury.  

The Veteran's service treatment records show that he sustained an open, penetrating wound to the neck with no nerve or artery involvement in August 1970.  He was hit my hostile mine fragments in Vietnam.  He underwent debridement of the wound with a local anesthetic.  X-ray studies showed residual superficial fragments retained in the wound area.    

The Veteran was afforded a VA examination in May 2002.  He reported chronic stiffness and pain in the cervical neck area, which radiated into the trapezius musculature.  The VA examiner noted that this musculature attaches to the cervical spine area, and would be rated under Group I of the muscle groups.  The Veteran also reported headaches that radiated from the musculature of the neck up into the midsection of the head.  The VA examiner assessed muscle-type headaches, which could be associated with the shrapnel injury.  The examiner further noted no atrophy of the musculature of the neck.  The VA examiner assessed chronic headaches, musculature in nature, and radiation of pain from the cervical spine into the Group I muscles.  In this regard, the Board notes that service connection for a shoulder disability was denied in a July 2002 rating decision.  

Applying the criteria for evaluating muscle injuries found in 38 C.F.R. § 4.56(d), the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's muscle disability is moderate in nature such that a 10 percent rating is warranted for the period on appeal prior to April 10, 2008.  As mentioned above, prior to April 10, 2008, his muscle disability was rated at zero percent, reflecting a slight injury, under Diagnostic Code 5323, which contemplates injuries to Muscle Group XXIII.  The next higher, 10 percent, evaluation is assigned when the disability is moderate.  
 
Although the Veteran's service treatment records do not show a through-and-through injury, they do demonstrate an open penetrating wound by a small shrapnel fragment.  In addition, although there was no prolonged infection or evidence of hospitalization, the wound was debrided, and x-ray studies showed that some shell fragment or fragments remained in the wound area.  Notably, the criteria for the noncompensable rating assigned prior to April 10, 2008 indicates a simple wound without debridement and without any retained fragments in the muscle tissue, both of which are present in this Veteran's case.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for characterization of the muscle Group XXIII disability as a moderate muscle injury have been more nearly approximated, and a 10 percent disability rating is warranted for the period on appeal prior to April 10, 2008.       

The Board must also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a disability rating even higher than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In this regard, the Veteran reported neck pain that radiated into the midsection of his head, manifesting as headaches.  However, as discussed above, the 2002 VA examiner found no muscular atrophy in the neck area and no episodes of incapacitation in the past twelve months due to neck pain.  Therefore, the Board finds that an additional evaluation in excess of 10 percent for pain and limitation of function under these provisions is not appropriate in this instance.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. 202.  Moreover, a separate rating for headaches has already been awarded.  

In sum, the evidence is at least in equipoise as to whether the degree of impairment of muscle Group XXIII demonstrated by the evidence is more nearly approximated by a 10 percent rating, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent evaluation for muscle Group XXIII have been more nearly approximated for the rating period on appeal prior to April 10, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5323.

The Board will next consider the evidence pertaining to the rating period on appeal from April 10, 2008, forward, to determine if a disability rating in excess of 20 percent is warranted.  

At an April 2008 VA examination, the Veteran reported cervical spine pain at a level of 4 out of 10 in severity, that flared up to a level of 7 or 8 out of 10 during cold weather.  During these flare-ups, the Veteran estimated additional limitation of motion and function at a level of 100 percent due to the effect of pain medications which caused drowsiness.  He also reported stiffness of the neck.  There was no radiation of neck pain.  Physical examination revealed symmetrical musculature.  Myospasm was noted with range of motion testing.

At a December 2009 VA examination, the VA examiner noted that the shrapnel injury was to muscle Group XXIII with specific injury to the left trapezius muscle and the left splenius cervicis muscle (as explained above, the trapezius muscle is actually in Group I, and is associated with movement of the shoulder, for which service connection was denied in a July 2002 rating decision).  The muscle group was able to move the neck through sufficient range of motion to perform all activities of daily living.  There was no evidence of tissue loss.  Muscle Group XXIII was penetrated with injury to the left trapezius and left splenius cervicis muscles.  Muscle strength was five out of five.  There was no muscle herniation or loss of muscle function.  

The Veteran was afforded another VA examination in July 2011.  He reported neck pain at a level of 3 or 4 out of 10 in severity, that increased to a level of 8 out of 10 during flare-ups.  He said that flare-ups occurred three to four times per week and lasted between two and three days.  He also reported stiffness of the neck and pain of the posterior neck muscles going down into the left shoulder.  Precipitating factors included cold weather and overuse.  During flare-ups, he estimated additional limitation of motion and function at between 70 and 80 percent.  The VA examiner opined that the muscle groups affected were the trapezoid muscles, in Group I.  There was tenderness that radiated into the left shoulder.  He also reported tingling and a needle prick feeling around the back and sides of the neck.  The Veteran stated he was unable to participate in hobbies he used to enjoy and was unable to perform household chores.  He said he spent approximately 15 hours per day in bed on most days.  Muscle strength in Muscle Group XXIII was three out of five.  There was no muscle herniation and some slight weakness of the muscle to resistant range of motion.  The VA examiner assessed muscle inflammation and muscle weakness secondary to the shrapnel wound.    

Applying the criteria for evaluating muscle injuries found in 38 C.F.R. § 4.56(d), the Board finds that the weight of the evidence is against a finding that the Veteran's muscle disability is severe in nature such that a rating in excess of 20 percent is warranted for the rating period from April 10, 2008, forward.  As mentioned above, his muscle disability is currently rated at 20 percent, reflecting a moderately severe injury, under DC 5323, which contemplates injuries to Muscle Group XXIII.  The next higher, 30 percent, evaluation is assigned when the disability is severe.  
 
The Veteran's service treatment records do not show a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile.  Rather, the service treatment records document an entrance wound that was debrided.  Moreover, there was no shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  The service treatment records also do not indicate a prolonged, if any, hospital stay.  There is no indication that the Veteran is unemployable as a result of his neck muscle disability.  The scar observed on the neck measures two by one centimeter, and has not, by itself, resulted in any residual disability of the muscles.  Although x-ray studies have shown at least one residual shrapnel fragment in soft tissue of the neck, there is no x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma or explosive effect of a missile.  Moreover, there is no muscle atrophy or adhesion of the neck scar.  Thus, the criteria for characterization of the muscle disability as a severe muscle injury have not been demonstrated by the evidence.  

The Board must also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In this regard, the Veteran has reported pain at a level of 3 or 4 out of 10, with flare-ups occurring several times weekly, raising the pain level to an 8 out of 10.  However, as discussed above, the 2009 VA examiner found no evidence of loss of muscle function, and the 2011 VA examiner assessed only slight weakness of the neck muscles.  Therefore, the Board finds that an additional evaluation for pain and limitation of function under these provisions is not appropriate in this instance.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. 202.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 20 percent for shrapnel wound residuals manifesting in muscle weakness and inflammation for the rating period from April 10, 2008, forward.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Cervical Spine Arthritis Disability Rating Analysis

As noted above, during the course of this appeal, the Veteran was awarded a separate rating for the arthritic change of his cervical spine caused by the shrapnel wound to the neck.  Specifically, he was granted service connection for degenerative arthritis of C5-C6 with mild anterior subluxation of C4 on C5 and osteophytosis  in a February 2011 rating decision, and the RO awarded the Veteran a separate 10 percent rating, effective from December 8, 2009, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine and are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; and 5242 Degenerative arthritis of the spine (see also DC 5003).

Diagnostic Code 5243 is used to evaluate intervertebral disc syndrome (preoperatively or postoperatively) based on incapacitating episodes.  However, the Veteran has not been diagnosed with disc disease so this code is not applicable.

As discussed above, the Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wound to the neck, which includes the degenerative changes of the cervical spine.  Hence, even though service connection was granted for the cervical spine arthritis at a later date, the Board will consider whether a higher disability rating was warranted for the arthritic component of the shrapnel wound at an earlier date.  Since the Veteran's claim for an increased rating in 2003 arguably encompassed all ratings potentially applicable, the Board will first examine the evidence dated prior to December 8, 2009, which is when the RO granted service connection for cervical spine arthritis.  The Board is not bound by the effective date chosen by the RO.

After reviewing all the lay and medical evidence of record, the Board finds that the Veteran should have been awarded a separate evaluation of 20 percent prior to December 8, 2009.  Although no specific nexus opinion linking the cervical spine arthritis to the shrapnel wound was provided prior to 2009, the Veteran's arthritic complaints were consistently voiced in the context of the shrapnel wound.  Moreover, the evidence shows that the Veteran's cervical spine flexion was limited to 20 degrees, which more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5242, as discussed below.  38 C.F.R. § 4.71a.  

VA treatment notes indicate that degenerative joint disease of the cervical spine was diagnosed as early as August 2001.  An October 2001 CT scan of the cervical spine showed mild degenerative changes, and degenerative arthritis was assessed.  

The Veteran was afforded a VA examination in May 2002.  He reported chronic stiffness and pain to the cervical neck, which radiated into the trapezius musculature.  He stated the neck pain was chronic, and changed along with the weather.  On physical examination, there was pain on palpation from the area of the scar that was in the C2-C3 area down into the trapezoid into the shoulders.  The Veteran did not report any decreased sensation.  Forward flexion of the cervical spine was to 20 degrees, extension was to 18 degrees, right lateral flexion was to 22 degrees, left lateral flexion was to 18 degrees, rotation to the right was to 30 degrees, and rotation to the left was to 35 degrees.  Pain was increased at the end of the range of motions. 

The Veteran was afforded another VA examination in April 2008.  He reported constant pain at a level of 4 out of 10, with flare-ups of pain precipitated by weather changes.  During flare-ups, the pain increased to a level of 7 or 8 out of 10.  He also reported stiffness in the neck, but no radiation of the neck pain.  Flexion of the cervical spine was to 35 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 40 degrees, left lateral rotation to 55 degrees, and right lateral rotation to 70 degrees.  The VA examiner noted that there was no additional limitation of motion after five repetitions.  There was increased pain at the end point of range of motion testing which prevented further movement.  The Veteran denied any incapacitating episodes in the past twelve months due to neck pain.  An x-ray study revealed narrowing of the C5-C6 disc space with osteophytes present, and mild subluxation of C4 on C5.  The VA examiner assessed degenerative arthritis of C5-C6, mild anterior subluxation of C4 on C5, and osteophytosis.  

Based upon these findings and the lay evidence of record, the Board finds the evidence is at least in relative equipoise as to whether a separate 20 percent rating for a cervical spine disability should have been assigned prior to December 8, 2009, as the evidence demonstrated forward flexion of the cervical spine limited to 20 degrees at the May 2002 VA examination.  Moreover, even though flexion was greater (to 35 degrees) at the 2008 VA examination, the VA examiner noted pain at the ends of the range of motions, and that such pain limited further movement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a separate rating of 20 percent for cervical spine arthritis were met prior to December 8, 2009.  

From December 8, 2009, forward, the RO has assigned a disability rating of 10 percent.  The Board must next determine whether a higher rating is warranted.  

After reviewing all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the criteria for an increased evaluation of 20 percent have been met for the rating period on appeal from December 8, 2009, forward.  The evidence shows that the Veteran's cervical spine flexion was limited to 35 degrees, but that, during flare-ups, the Veteran experienced additional limitation of motion and function, which more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5242, as discussed below.  38 C.F.R. § 4.71a.   

The Veteran was afforded a VA examination in December 2009.  The Veteran reported constant neck pain at a level of 4 out of 10 in severity without radiation of pain.  He also reported stiffness in the neck.  He stated that he experienced flare-ups of pain precipitated by cold weather and overuse, during which pain increased to a level of 7 or 8 out of 10.  The Veteran estimated additional limitation of motion and functional impairment during flare-ups at 100 percent.  He did not require any type of crutch, brace, cane, or walker.  On physical examination, flexion of the cervical spine was to 35 degrees, extension was to 45 degrees, left lateral flexion was to 45 degrees, right lateral flexion was to 40 degrees, left lateral rotation was to 55 degrees, and right lateral rotation was to 70 degrees.  There was increased pain at the end point of range of motion testing preventing further movement.  There was no additional limitation of motion after five repetitions.  The Veteran's gait was antalgic due to non-service-connected left foot pain.  The Veteran denied any episodes of incapacitation in the past twelve months due to neck pain.  X-rays showed narrowing of the C5-C6 disc space with osteophytes present, and mild anterior subluxation of C4 on C5.  The VA examiner assessed degenerative arthritis at C5-C6, mild anterior subluxation of C4 on C5, and osteophytosis.    

The Veteran was afforded another VA examination in July 2011.  He reported that, on a normal day, he had pain at a level of 3 or 4 out of 10, but that he experienced flare-ups of pain to a level of 8 out of 10.  He stated these flare-ups occurred three to four times per week and lasted anywhere from two to three days.  The precipitating factors for flare-ups included cold weather and overuse.  He estimated additional limitation of motion and functional impairment during flare-ups at 70 to 80 percent.  Currently, he reported tenderness and a tingling and needle prick feeling around the back and sides of the neck.  He also reported tightness, soreness, tenderness, and stiffness.  He stated that, due to his neck pain, he was unable to participate in hobbies he used to enjoy and was unable to perform household chores.  He stated he spends approximately 15 hours per day in bed on most days.  

On physical examination in July 2011, there was no noted tendon, bone, or joint damage related to the shrapnel wound.  The VA examiner noted that the numbness and tingling reported by the Veteran could indicate nerve involvement.  Flexion of the cervical spine was to 35 degrees, extension was to 35 degrees, left lateral flexion was to 35 degrees, right lateral flexion was to 30 degrees, left lateral rotation was to 45 degrees, right lateral rotation was to 45 degrees, and there were no additional limitations of motion due to any DeLuca factors.  The VA examiner opined that the deficits of range of motion were due to pain and stiffness at the end point of range of motion.    

Based upon these findings and the lay evidence of record, the Board finds the evidence is at least in relative equipoise as to whether an increased 20 percent rating for a cervical spine disability is warranted for the period from December 8, 2009,  forward.  As noted above, at both the 2009 and 2011 VA examinations, cervical flexion was to 35 degrees, which falls within the criteria for the currently assigned 10 percent rating.  However, at the 2009 and 2011 VA examinations, the Veteran reported additional limitation of motion and function of the cervical spine at 100 and 70 to 80 percent, respectively, during flare-ups.  Moreover, he stated these flare-ups occurred several times per week and lasted two to three days each.  Thus, although the VA examiners noted no additional limitations due to any DeLuca factors, it does not appear they considered the degree of limitation during flare-ups, and the Veteran's range of motion as recorded at the VA examinations are not fully reflective of his true limitation of motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an increased rating of 20 percent for cervical spine arthritis have been met for the period from December 8, 2009, forward. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  As noted above, there is no diagnosis of disc disease.  All other spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Consideration of whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected cervical spine disability is discussed below. 

In sum, the evidence is at least in equipoise as to whether the degree of impairment of the cervical spine disability demonstrated by the evidence is more nearly approximated by a 20 percent rating, both prior to and from December 8, 2009.






Headache Disability Rating Analysis

Finally, during the course of this appeal, the Veteran was awarded a separate rating for chronic headaches associated with the shrapnel wound to the neck.  Specifically, in a May 2012 rating decision, the RO awarded the Veteran a separate noncompensable rating for headaches, effective from July 13, 2011, the date that medical evidence demonstrated a nexus between the service-connected shrapnel wound and the headaches, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

As discussed above, the Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wound to the neck, which includes his headaches.  Hence, even though service connection was granted for the headaches at a later date, the Board will consider whether a compensable disability rating was warranted for the headaches at an earlier date.  As indicated above, since the Veteran's claim for an increased rating in 2003 arguably encompassed all ratings potentially applicable, the Board will first examine the evidence dated prior to July 13, 2011,  which is when the RO granted service connection for headaches. 

After reviewing all the lay and medical evidence of record, the Board finds that the preponderance of the evidence demonstrates that the criteria for a separate evaluation for headaches were not met prior to July 13, 2011.  Although the evidence demonstrates headaches related to the shrapnel wound to the neck, it does not demonstrate the criteria for a compensable rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

Private treatment records demonstrate that the Veteran reported headaches as early as April 1998, when he described right parietal headaches which radiated from the parietal region into the right neck region.  

The headaches were linked to the shrapnel wound to the neck by a medical professional as early as 2001.  In June 2001, the Veteran underwent a disability evaluation at which he reported headaches associated with the shrapnel wound to his neck.  The physician conducting the evaluation assessed muscle contraction headaches due to cervical osteoarthritis and persistent indwelling foreign body (shrapnel).  

At the May 2002 VA examination, the Veteran reported headaches that radiated from the musculature of the neck up into the midsection of the head.  He reported at least two mild headaches daily, and experienced three severe headaches per week.  During these headaches, he stated he became very sensitive to light, and usually lay down in a dark room.  His worst headaches lasted up to 48 hours.  

At the April 2008 VA examination, the Veteran reported headaches at a level of 9 out of 10 in severity associated with photophobia and phonophobia.  He estimated that these headaches occurred between one and two times per week.  

Based upon these findings and the lay evidence of record, the Board concludes that, although the evidence showed headaches related to the shrapnel wound to the neck throughout the rating period on appeal, and, thus, the criteria for a separate grant of service connection are demonstrated, the weight of the evidence is against a grant of a compensable disability rating for headaches for the period prior to July 13, 2011.  Specifically, the requirements of prostrating attacks averaging one in two months over the last several months, as is required for a compensable disability rating under Diagnostic Code 8100, were not met or more nearly approximated at any time prior to July 13, 2011.  



While the Veteran has stated that he lies down in a dark room in order to alleviate or manage his more severe headaches, he has not been shown to have prostrating headaches.  The rating criteria do not define prostrating.  However, VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.  Other sources have defined prostrating as "utter physical exhaustion or helplessness" and "extreme exhaustion or powerlessness."  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).  Thus, while the Veteran has reported severe headaches several times weekly, they are not prostrating in nature, and thus, the weight of the evidence is against a grant of a separate rating for headaches for the period on appeal prior to July 13, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8100.    

Since the question before the Board is whether an increased rating is warranted for the residuals of the shrapnel wound for the rating period on appeal, the Board will not grant a separate noncompensable rating for headaches prior to July 13, 2011, as such a grant would not result in an increase of benefits for the Veteran.   

Next, the Board has considered the evidence pertaining to the period on appeal from July 13, 2011, forward, to determine whether a compensable disability rating for headaches is warranted.  

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for compensable disability evaluation for service-connected headaches for the entire rating period on appeal.  For the entire rating period, the Veteran's service-connected headaches did not manifest characteristic prostrating attacks averaging one in two months over the last several months, as required for a compensable evaluation under Diagnostic Code 8100.  38 C.F.R. § 4.124a.



The Veteran was afforded a VA examination in July 2011.  He reported headaches occurring two to three times per week.  He stated that most of the headaches were mild, but that he experienced a more severe headache once a week, which he rated at a level of 8 out of 10 in severity.  He stated that the headaches lasted for a few hours, that he had no energy, and usually stayed in bed for about 15 hours a day when they occurred.  

Based upon these findings and on the lay evidence as well, the Board finds the assignment of a compensable disability rating for headaches is not warranted for any period, as the requirements of prostrating attacks averaging one in two months over the last several months have not been met or more nearly approximated at any time during the rating period on appeal, from July 13, 2011, forward.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  As above, while the Veteran has stated that he takes bed rest in order to alleviate or manage his more severe headaches, which occur once weekly, he has not been shown to have prostrating headaches using the definitions provided above.  Thus, while the Veteran has severe headaches once weekly, they are not prostrating in nature, and thus, the weight of the evidence is against a grant of a compensable disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.       

As noted above, the Veteran is competent to report symptoms of his headache disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic headache disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's chronic headache disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which headaches are evaluated.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  However, there are no other diagnostic codes which fit the description of the service-connected headache disorder.  

For these reasons, the Board finds that the weight of the evidence is against a finding of either a separate rating for headaches prior to July 13, 2011, or a compensable disability rating for headaches for the rating period from July 13, 2011, forward.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's skin, muscle, arthritis, and headache disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's skin disability has manifested in a scar with two characteristics of disfigurement (at least one-quarter inch wide at the widest part and depression of the scar on palpation).  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for characteristics of disfigurement such as irregular skin texture or contour and for area of skin affected (Diagnostic Code 7800, 38 C.F.R. § 4.118), and even provide for disfigurement more severe or greater affected areas than that experienced by or observed in the Veteran.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the scar associated with the shrapnel wound to the neck.

The Board also finds that the symptomatology and impairment caused by the Veteran's shrapnel wound injury to muscle group XXIII is contemplated by the rating schedule.  The Veteran's muscle function has not been impaired despite complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca.  Moreover, the subjective complaint of pain reported by the Veteran is contemplated by the schedular rating criteria.  The schedular rating criteria at 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 provide for rating muscle wound injuries, including due to shrapnel wounds such as the Veteran's, and specifically include as part of the schedular rating criteria symptoms or findings of pain, muscle atrophy, scars, the presence of shrapnel, loss of muscle strength, loss of range-of-motion, and the overall severity of the impairment, among other specific rating criteria for rating muscle injuries that were considered in this case.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the shrapnel wound injury to muscle group XXIII, and no referral for an extraschedular rating is required.

The Veteran's cervical spine disability has manifested in arthritis and painful movement.  The schedular criteria for rating the cervical spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours.  In this case, comparing the Veteran's disability level and symptomatology of the cervical spine to the rating schedule, the degree of disability of the cervical spine throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Veteran's headache disorder has manifested in painful, non-prostrating headaches several times weekly with accompanying photophobia and phonophobia.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such attacks with debilitating effects (Diagnostic Code 8100, 38 C.F.R. § 4.124a), and even provide for attacks more severe than those experienced by the Veteran.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability of the headaches throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the scar, muscle disability, cervical spine arthritis, or headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Earlier Effective Date for Increased Rating for Scar

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule for increased rating claims by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(2), also an exception to the general rule, the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2012).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  The application to which the regulation refers must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(2), VA must review all the evidence of record, not just evidence not previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the increase in disability precedes the claim for increased rating, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

As discussed below, the regulations pertaining to evaluation of the skin were amended effective August 30, 2002, which is the date the Veteran's 30 percent disability rating (assigned herein) became effective.  Thus, a more detailed discussion of the older regulations pertaining to rating skin disabilities is below.  

The Veteran was initially granted service connection for a scar associated with a shrapnel wound to the neck in a July 2002 rating decision, which awarded a noncompensable evaluation effective October 26, 2000, the date the Veteran's claim for service connection was received.  The scar was evaluated under Diagnostic Code 7805.  The Veteran did not file a timely notice of disagreement (NOD) as to that issue.  Consequently, the July 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Next, he filed a claim for an increased rating for his service-connected scar in June 2003.  The RO granted a higher 10 percent evaluation under Diagnostic Code 7800 in the February 2004 rating decision that is the subject of this appeal.  The Veteran filed an NOD as to the February 2004 rating decision, contending that the 10 percent evaluation should be given an earlier effective date.  Thus, the effective date of the award granted in the February 2004 rating decision is the subject of this review.  Since the Board granted a 30 percent rating for the entire rating period on appeal herein, the question is whether an effective date earlier than August 30, 2002 is warranted for either the initially assigned 10 percent rating or the currently assigned 30 percent rating.  

Viewing the evidentiary record historically, after the final July 2002 rating decision, the Veteran did not file a claim for an increased rating until June 2003.  Therefore, under the law, the earliest possible effective date for the Veteran's claim would be June 6, 2002, one year prior to the receipt of the increased rating claim, because the Veteran has not raised a claim of clear and unmistakable error (CUE) in the July 2002 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (a "freestanding" claim for an earlier effective date, without a claim and showing of CUE in a prior final decision, would vitiate the rule of finality and is not authorized by law).    

As mentioned above, amendments were made to the criteria for rating the skin effective August 30, 2002.  See 67 Fed. Reg. 49,596  (July 31, 2002) (codified at 
38 C.F.R. § 4.118 , DCs 7800 to 7833 (2002).  Prior to August 30, 2002, which is also the effective date of the currently assigned 30 percent disability rating, Diagnostic Code 7800, under which the Veteran's disability has been evaluated since that date, contemplated disfiguring scars of the head, face, or neck.  Under Diagnostic Code 7800, a noncompensable evaluation was assigned when the disfigurement was slight; a 10 percent evaluation was assigned when the disfigurement was moderate; a 30 percent evaluation was assigned when disfigurement was severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and the highest 50 percent evaluation was assigned when the scar caused complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  The Note to Diagnostic Code 7800 provided that when, in addition to tissue loss and cicatrization, there is marked discoloration, color contrast, or the like, the 50 percent rating under Diagnostic Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  38 C.F.R. § 4.118 (2002).  

The Board will first examine the evidence pertaining to the period on appeal from June 6, 2002 to August 30, 2002, to determine whether the criteria for either a 10 or 30 percent disability rating were met under the regulations as they existed prior to amendment effective August 30, 2002.  

The Veteran was afforded a VA examination in May 2002.  The VA examiner reviewed his service treatment records, noting that they reflected that the Veteran was hit by hostile mine fragments and had an open, penetrating wound to the neck.  Physical examination reviewed a scar in the C2-C3 area, posterior midline immediately on the vertebrae, which was one-and-a-half inches in length and half an inch in width.  It was slightly white with red discoloration and slight depression.  It was tender upon palpation.  There was some keloid formation noted within the scar tissue.  No ulcerations were noted.  There was no drainage or inflammation.  An x-ray revealed a foreign body involving the soft tissues posterior to the cervical spine.  

Based on the law and the above evidence, the Board finds that August 30, 2002, is the appropriate effective date for the award of 30 percent under Diagnostic Code 7800, as the preponderance of the evidence prior to that date is against a finding that the Veteran met the criteria for either a 10 or 30 percent disability evaluation.  38 C.F.R. § 4.118 (2002).  As noted above, prior to August 30, 2002, a 10 percent disability evaluation was assigned under Diagnostic Code 7800 when disfigurement of the scar was moderate.  A 30 percent evaluation was assigned under Diagnostic Code 7800 when the disfigurement of the scar was severe, especially if it produced a marked and unsightly deformity of the eyelids, lips, or auricles.  Here, the Veteran's scar was limited to the neck, and did not affect any features of the face.  Moreover, while the evidence demonstrates some discoloration of the scar and keloid formation, it does not indicate that there was either moderate or severe disfigurement.  

In view of the foregoing, the preponderance of the evidence prior to August 30, 2002 is against a finding that the effective date of the 30 percent disability evaluation for the scar should be earlier than August 30, 2002.  The preponderance of the evidence is also against finding that the 10 percent rating previously awarded by the RO should have been earlier than August 30, 2002.  Since the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for either the 10 percent rating assigned by the RO or the 30 percent rating currently assigned by the Board for the scar, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

The Veteran's effective date claim arises from his disagreement with the effective date assigned following the grant of an increased rating in the rating decision on appeal; therefore, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Moreover, no VA medical examination is required with regard to the effective date claim because the determination of the appropriate effective date for the 30 percent evaluation is based on when the Veteran's scar met the criteria for a 30 percent evaluation under the relevant regulations, and there is sufficient competent medical evidence of record from the relevant time period to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With regard to the increased rating claim, the November 2004 Statement of the Case included the regulations pertaining to assignment of disability evaluations and the specific rating criteria that was used to evaluated the Veteran's shrapnel wound disability.  A June 2007 letter to the Veteran notified him of the requirements needed to establish an increased evaluation for his shrapnel wound.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The letter also described how VA determines disability ratings and effective dates.  The Board finds that any untimeliness in the notice provided to the Veteran was nonprejudicial, as the Veteran was provided with multiple subsequent opportunities to submit additional evidence following issuance of the notice, as well as following issuance of the multiple Supplemental Statements of the Case.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a shrapnel wound to the neck.  As noted above, the Board remanded this claim for further development in May 2011.  Specifically, the Board directed that the Veteran be afforded a VA examination or examinations to evaluate the severity of the various components of the Veteran's shrapnel wound disability.  VA provided the Veteran with three separate examinations in July 2011 to address the muscular, arthritic, neurological, and skin disability components of the service-connected shrapnel wound.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a shrapnel wound to the neck.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the July 2011 VA examinations satisfy the directives of its May 2011 remand. The Board notes that VA examinations pertaining to evaluating the residuals of the shrapnel wound were also provided in May 2002, December 2003, April 2008, and December 2009, and that these examinations were also adequate for rating purposes.  

The Board remanded the claim for further development in August 2012 for issuance of a Supplemental Statement of the Case addressing the issue of entitlement to an increased rating for residuals of the shrapnel wound to the neck, to include its various components.  A Supplemental Statement of the Case was subsequently issued in January 2013.  Thus, the directives of the Board's May 2011 and August 2012 remands have been completed, and no further development is necessary.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Social Security Administration records, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



ORDER

A 30 percent evaluation for a scar as a residual of the shrapnel wound to the neck, but no higher, is granted for the entire increased rating period on appeal, subject to the rules governing payment of monetary benefits.

A separate 10 percent evaluation for muscle weakness and inflammation secondary to the shrapnel wound to the neck is granted for the rating period prior to April 10, 2008, subject to the rules governing payment of monetary benefits.

An increased evaluation in excess of 20 percent for muscle weakness and inflammation secondary to the shrapnel wound to the neck is denied for the rating period from April 10, 2008, forward.

A separate 20 percent disability evaluation for degenerative arthritis of the cervical spine is granted for the rating periods both prior to and from December 8, 2009, subject to the rules governing payment of monetary benefits.    

A compensable disability evaluation for headaches is denied for the entire rating period, both prior to and from July 13, 2011.

An effective date earlier than August 30, 2002 for the award of a 10 or 30 percent disability evaluation for the service-connected shrapnel wound scar is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


